                                         Case 1:17-bk-12408-MB             Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49                      Desc
                                                                            Main Document     Page 1 of 6


                                           1   SAMUEL R. MAIZEL (SBN 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (SBN 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300; Facsimile: (213) 623-9924
                                           5
                                               Attorneys for Matthew Pliskin, as Trustee, and
                                           6   The Trust Board

                                           7
                                                                              UNITED STATES BANKRUPTCY COURT
                                           8                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               (SAN FERNANDO VALLEY DIVISION)
                                           9

                                          10   In re:                                                       Lead Case No.: 1:17-bk-12408-MB
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                            Jointly administered with:
                                          11   ICPW Liquidation Corporation, a California                   1:17-bk-12409-MB Chapter 11 Cases
                                               corporation,1
         DENTONS US LLP




                                          12                 Debtor and Debtor in Possession. SUPPLEMENTAL POST-
            (213) 623-9300




                                                                                              CONFIRMATION STATUS REPORT
                                          13
                                               In re:                                          HEARING:
                                          14                                                   DATE:    May 9, 2019
                                               ICPW Liquidation Corporation, a Nevada          TIME:    1:30 p.m.
                                                            2
                                          15   corporation,                                    PLACE:   Courtroom “303”
                                                              Debtor and Debtor in Possession.          21041  Burbank Boulevard
                                          16                                                            Woodland Hills, California 91367

                                          17        Affects:
                                          18   IZI Both Debtors
                                          19         ICPW Liquidation Corporation, a California
                                                     corporation
                                          20
                                                     ICPW Liquidation Corporation, a Nevada
                                          21         corporation
                                          22
                                                           TO    THE       HONORABLE             MARTIN          R.    BARASH,          UNITED     STATES
                                          23
                                               BANKRUPTCY JUDGE:
                                          24
                                                           Matthew Pliskin, the trustee (the “Trustee”), under the trust (the “Trust”) created pursuant
                                          25
                                               to the Debtors and Official Committee of Equity Security Holders Joint Plan of Liquidation Dated
                                          26
                                               February 9, 2018 (the “Plan”) [Docket No. 438], and that certain trust agreement dated as of
                                          27

                                          28   1
                                                   Formerly known as Ironclad Performance Wear Corporation, a California corporation.
                                               2
                                                   Formerly known as Ironclad Performance Wear Corporation, a Nevada corporation.

                                                                                                        1
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB           Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49               Desc
                                                                          Main Document     Page 2 of 6


                                           1   February 28, 2018 (the “Trust Agreement”), entered into by and among the Trustee, ICPW

                                           2   Liquidation Corporation, a California corporation, formerly known as Ironclad Performance Wear

                                           3   Corporation, a California corporation, and ICPW Liquidation Corporation, a Nevada corporation

                                           4   (“ICPW Nevada”), formerly known as Ironclad Performance Wear Corporation, a Nevada

                                           5   corporation, hereby respectfully submits this Supplemental Post-Confirmation Status Report (the

                                           6   “Supplement”), pursuant to Rule 3020-1(b) of the Local Bankruptcy Rules of the United States

                                           7   Bankruptcy Court for the Central District of California.

                                           8               On April 25, 2019, the Trustee filed the Post-Confirmation Status Report [Docket No.

                                           9   608], attached hereto as Exhibit “1.” In the Status Report, the Trustee asserted that he would

                                          10   supplement the Status Report, after he finalized the quarterly report ending March 31, 2019 (the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   “First Quarter”), with respect to (i) distributions to beneficial interest holders (Class 2), and (ii)
         DENTONS US LLP




                                          12   the total amount of postconfirmation disbursements. Thus, pursuant to this Supplement, the
            (213) 623-9300




                                          13   Trustee informs the Court that (i) there were distributions in the approximate amount of

                                          14   $58,203.17 to beneficial interest holders in the First Quarter, which totals distributions to

                                          15   beneficial interest holders to date in the approximate amount of $7,109,500, and (ii) the total

                                          16   amount of postconfirmation disbursements through the First Quarter are approximately

                                          17   $10,936,322.99.

                                          18
                                               Dated: May 9, 2019                         DENTONS US LLP
                                          19                                              SAMUEL R. MAIZEL
                                          20                                              TANIA A. MOYRON

                                          21                                              By: /s/Tania M. Moyron
                                                                                          Tania M. Moyron, Counsel
                                          22                                              to the Trustee and Trust Board
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                 2
                                               108771613\V-1
         Case 1:17-bk-12408-MB                    Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49                                      Desc
                                                   Main Document     Page 3 of 6


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 601
South Figueroa Street, Suite 2500, Los Angeles, CA 90017:

A true and correct copy of the document entitled (specify): SUPPLEMENTAL POST-CONFIRMATION STATUS
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the document will be served by the court via NEF and hyperlink to the document. On (date) May 9,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Destiny N Almogue destiny.almogue@skadden.com, candice.spoon@skadden.com
       Shiva D Beck sbeck@foley.com, jcharrison@foley.com
       Ron Bender rb@lnbyb.com
       Cathrine M Castaldi ccastaldi@brownrudnick.com
       Lisa R Chandler lisa.chandler@ipfs.com
       Russell Clementson russell.clementson@usdoj.gov
       Aaron S Craig acraig@kslaw.com, lperry@kslaw.com
       Natalie B. Daghbandan natalie.daghbandan@bryancave.com,
          raul.morales@bryancave.com;theresa.macaulay@bryancave.com
       Steven M Gluck sgluck@juno.com
       Matthew A Gold courts@argopartners.net
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Samuel R Maizel samuel.maizel@dentons.com,
          alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
          dentons.com
       Krikor J Meshefejian kjm@lnbrb.com
       Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
       S Margaux Ross margaux.ross@usdoj.gov
       Thomas C Scannell tscannell@gardere.com, acordero@gardere.com
       Susan K Seflin sseflin@brutzkusgubner.com
       Arjun Sivakumar asivakumar@brownrudnick.com
       Andrew T Solomon asolomon@solomoncramer.com
       John M Stern john.stern@oag.texas.gov, bk-mbecker@oag.texas.gov
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Douglas Wolfe dwolfe@asmcapital.com

                                                                                       0     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                       IZI   Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 9, 2019, I served the
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:17-bk-12408-MB                     Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49                                      Desc
                                                   Main Document     Page 4 of 6


following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

BY PERSONAL DELIVERY
Hon. Martin R. Barash
US Bankruptcy Court
Central District of California
21041 Burbank Blvd., Suite 342/Ctrm. 303
Woodland Hills, CA 91367

                                                                                       IZI   Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 9, 2019            Christina O'Meara                                                       /s/Christina O'Meara
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 1:17-bk-12408-MB                      Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49                                      Desc
                                                   Main Document     Page 5 of 6


SERVED BY U.S. MAIL:

Secured Creditor                                    Counsel to Radians Wareham                          U.S. Securities and Exchange
Radians Wareham Holding, Inc.                       Holdings                                            Commission
Attn: Mike Tutor, CEO                               E. Franklin Childress, Jr.                          Attn: Bankruptcy Counsel
5305 Distriplex Farms                               Baker, Donelson, Bearman, Caldwell                  444 South Flower Street, Suite 900
Memphis, TN 38141                                   & Berkowitz, PC                                     Los Angeles, CA 90071-9591
                                                    165 Madison Ave, Suite 2000
                                                    Memphis, Tennessee 38103

CRG Financial LLC
100 Union Avenue
Cresskill, NJ 07626

Governmental Agencies
Internal Revenue Service                            Franchise Tax Board                                 State Board of Equalization
P.O. Box 7346                                       Bankruptcy Section, MS: A-340                       Account Information Group, MIC: 29
Philadelphia, PA 19101-7346                         P.O. Box 2952                                       P.O. Box 942879
                                                    Sacramento, CA 95812-2952                           Sacramento, CA 94279-0029

Employment Development Dept.                        Office of Unemployment                              US Department of Justice
Bankruptcy Group MIC 92E                            Compensation Tax Services                           Office of the Attorney General of the
P.O. Box 826880                                     Department of Labor and Industry                    US
Sacramento, CA 94280-0001                           Commonwealth of Pennsylvania                        950 Pennsylvania Avenue, NW
                                                    651 Boas Street, Room 702                           Washington, DC 20530-0001
                                                    Harrisburg, PA 17121

United States Attorney’s Office                     Wendi A. Horwitz                                    Office of the Attorney General
Central District of California                      Deputy Attorney General                             Consumer Law Section
312 North Spring Street, Suite 1200                 Department of Justice                               Attn: Bankruptcy Notices
Los Angeles, CA 90012                               Office of the Attorney General                      455 Golden Gate Ave., Suite 11000
                                                    300 South Spring Street, Suite 1702                 San Francisco, CA 94102
                                                    Los Angeles, CA 90013

Xavier Baccera                                      California State Board of Pharmacy                  Department of Justice
Attorney General of California                      1625 North Market Boulevard                         Office of the CA Attorney General
California Department of Justice                    Sacramento, CA 95834                                300 South Spring Street, Floor 9
1300 “I” Street                                                                                         Los Angeles, CA 90013
Sacramento, CA 95814

Kenneth Wang                                        Internal Revenue Service                            State of California Franchise Tax
Department of Justice                               300 North Los Angeles Street                        Board
Office of the CA Attorney General                   Los Angeles, CA 90012                               300 South Spring Street, #5704
300 South Spring Street                                                                                 Los Angeles, CA 90013
Los Angeles, CA 90013

Employment Development Dept.                        Internal Revenue Service                            California Secretary of State
722 Capitol Mall                                    600 Arch Street                                     1500 11th Street
Sacramento, CA 95814                                Philadelphia, PA 19101                              Sacramento, CA 95814

Securities and Exchange Commission
200 Vesey Street, #400
New York, NY 10281




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 1:17-bk-12408-MB                      Doc 609 Filed 05/09/19 Entered 05/09/19 11:53:49                                      Desc
                                                   Main Document     Page 6 of 6


Trust Board - SERVED BY EMAIL
Patrick W. O'Brien                                  Ronald Chez                                         Scott Jarus
301 Whitmore Lane                                   1524 N. Astor Street                                938 Duncan Avenue
Lake Forest, IL 60045-4707                          Chicago, IL 60610                                   Manhattan Beach, CA 90266
Email: obrien.pat@me.com                            Email: rlchez@rcn.com                               Email: scott.jarus@verizon.net

Trustee - SERVED BY EMAIL
Matthew Pliskin
2718 West Terrace Drive
Tampa, Florida 33609
Email:
matthew@icpwliquidation.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
